FILED
                             NOT FOR PUBLICATION                            MAR 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MOHAMMAD MAMUN HOSSAIN,                         No. 07-72816

               Petitioner,                       Agency No. A072-856-294

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Mohammad Mamun Hossain, native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the

petition for review.

       The BIA did not abuse its discretion in denying Hossain’s second motion to

reopen as untimely where the motion was filed nearly two years after the BIA’s

prior decision, see 8 C.F.R. § 1003.2(c)(2), and Hossain failed to establish changed

country conditions in Bangladesh to qualify for the regulatory exception to the

time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381

F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether circumstances

have changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of future persecution.”).

       PETITION FOR REVIEW DENIED.




KV/Research                               2                                    07-72816